                   Case 3:19-cv-01386-SB                            Document 1            Filed 08/29/19      Page 1 of 31




         B. Scott Whipple,            OSB #983750
         scott@whipplelawoffice.com
         Whipple   Law Office, LLC.
         1675 SW Marlow      Ave., Suite 201
         Portland, OR 97225
         Telephone   503-222-6004

         Andrew       L. Paris,    OSB #124157
         andrew@andrewparislaw.com
         Andrew Paris Law
         1500 SW First Avenue, Suite 1170
         Portland, OR 97201
         Telephone:  (971) 251-0294

                    Of Attorneys          for Plaintiff        John Dossett



                                             IN THE          UNITED        ST ATES      DISTRICT     COURT


                                                       FOR THE            DISTRICT      OF OREGON


                                                                   PORTLAND          DIVISION




         JOHN      H. DOSSETT,


                             Plaintiff,                                              No. 3:19-cv-01386
         V.

                                                                                     COMPLAINT       FOR DEFAMATION,
         HO-CHUNK,            INC.,       a tribal     corporation                   INJUNCTIVE      RELIEF,  NEGLIGENCE,     AND
         formed     by the Winnebago                 Tribe    of                     INTENTIONAL       INTERFERENCE      WITH
                                                                                     ECONOMIC       RELATIONS    (28 U.S.C. §1332)
         Nebraska,      NOBLE         SAVAGE             MEDIA,
         L.L.C.,    a Limited       Liability        Company         of              DEMAND        FOR JURY   TRIAL
         unknown        origin,   THE       NATIONAL
         CONGRESS            OF AMERICAN                     INDIANS
         OF THE       UNITED          ST ATES          AND
         ALASKA,          an Oklahoma           Not For Profit
         Corporation,       and HIGH            COUNTRY             NEWS,
         a Colorado       Nonprofit        Corporation,


                                  Defendants.



                                                                                                                       WHIPPLE LAW OFFICE, LLC.
Page 1             COMPLAINT     FOR DEFAMATION,   INJUNCTIVE                                                         1675 SW Marlow Ave, Suite 201
                                                                                                                            Portland, OR 97225
                   RELIEF,  NEGLIGENCE,   AND INTENTIONAL                                                                      503.222.6004

                   INTERFERENCE     WITH  ECONOMIC   RELATIONS
                      Case 3:19-cv-01386-SB                          Document 1                  Filed 08/29/19               Page 2 of 31




                 Plaintiff,      John Hayden            Dossett,      by counsel,         alleges    the following           against     Defendants            Ho-

     Chunk,       Inc. (G'Ho-Chunk"),                Noble     Savage Media             L.L.C.     ("Noble       Savage Media"),              The National

     Congress         of American          Indians       of the United         States and Alaska               ("NCAI")       and High         Country

     News:

                                                             NATURE            OF THE        ACTION

                 1.            This is an action          for defamation,          injunctive        relief,     negligence,        and intentional

     interference        with     economic           relations.

                 2.            Prior   to the events giving             rise to his claims           of defamation,          Mr. Dossett           was and

     was considered             to be an upstanding               citizen,    a lawyer      with    a strong record           of accomplishments,                  a

     leader in the field           of Indian         law, and a staunch           advocate         for American           Indian    rights.      Mr.     Dossett

     worked       for NCAI         for over twenty            years, serving          as its general       counsel        since 1997.         NCAI          is a

     nonprofit        that advances         tribal     causes and Mr. Dossett's                  legislative      efforts    included         initiatives

     such as the Tribal            Law     and Order          Act and the reauthorization                 of the Violence           Against        Women

     Act.     Mr. Dossett         taught      at Lewis        & Clark        law school,         served as a Distinguished               Visitor       in

     Residence         at Cornell       Law       School,     and was hoping             to become        a full professor.            Mr.    Dossett        was

     also involved            in his community            and enjoyed          family      and friends         that had no reason to second-

     guess his integrity.              Due to the Defendants'                 unlawful      conduct,       that all started        to change           on

    August       31, 2018.

                 3.            OnAugust31,2018,Indianz.com,aprominentinternet-basednewssitethat

     focuses      on American            Indian      matters,      published       a defamatory          news article         headlined,        "Prominent

     Indian      Country        Attorney      Reassigned           After     #MeToo        Allegations."           The sub-headline              states:

    "'You      are a pretty        young      Native         woman,        beware."        In the article,        authors     Kevin       Abourzek           and

    Acee Agoyo,            relying      on little      but hearsay,          innuendo,      and gossip,         wrongfully         portrayed       Mr.




                                                                                                                                        WHIPPLE LAW OFFICE, LLC.
Page 2            COMPLAINT     FOR DEFAMATION,   INJUNCTIVE                                                                           1675 SW Marlow Ave., Suite 201
                                                                                                                                             Portland, OR 97225
                  RELIEF,  NEGLIGENCE,   AND INTENTIONAL                                                                                        503.222.6004

                  INTERFERENCE     WITH ECONOMIC    RELATIONS
                  Case 3:19-cv-01386-SB                          Document 1                Filed 08/29/19                 Page 3 of 31




     Dossett      as a predator        in a position          of power     within     NCAI.       The article        spliced       quotes    and

     provided         no context,      creating       the most salacious            story possible,       devoid       of truth.      The effect           of

     that article      was to spread damaging                  false rumors         and treat unsupported             allegations        of sexual

     harassment         as fact, ultimately           destroying      the hard-earned           reputation      and career of Mr. Dossett.

                 4.         Soon after the Indianz.com                   published      its defamatory         article,     NCAI's          wholly-

     owned "Indian           Country        Today"       news website          published       the same false rumors.                High      Country

     News       and other publications               posted    similar     defamatory         articles    across the internet.              Now,       a

     Google      search for "John             Dossett     attorney"      produces       numerous         articles     copying       the same false

     and defamatory           allegations        about Mr. Dossett.             External       and internal         pressure      caused NCAI              to

     fire Mr. Dossett            despite    knowing       that there was no substance                to the allegations.             The dozens             of

     articles    repeating         the false rumors        have made Mr. Dossett                 un-hirable,        effectively        ending      a

     distinguished         legal    career and his hope to become                    a law professor.          These false accusations                     have

     also severed        relationships         with     hundreds      of work       colleagues      and burdened           Mr. Dossett's

     relationships        with     family     and friends.

                 5.         Two      things     are clear:      A) Mr. Dossett          has never        sexually      harassed       anyone       during

     his decades        of service         to NCAI      or in any other        forum;      and B) the false allegations                  and innuendo

     published        by the Defendants           in this case have caused irreparable                      harm to Mr. Dossett               from         which

     he may never fully             recover.      Mr. Dossett         brings    this action       in an effort        to clear his name and seek

    justice     for the harm         the Defendants           have inflicted         on him.

                                                        JURISDICTION                 AND       VENUE

                 6.          This     Court     has subject       matter    jurisdiction        under     28 U.S.C.        § 1332(a)        because             the

    matter      in controversy         exceeds        the sum or value          of $75,000,        exclusive         of interest      and costs, and

    Plaintiff     is a citizen       of the State of Oregon              and Defendants           are citizens        of different        States.




                                                                                                                                     WHIPPLE LAW OFFICE, LLC
Page 3           COMPLAINT     FOR DEF AMATION,  INJUNCTIVE                                                                         1675 SW Marlow Ave., Suite 201
                                                                                                                                          Portland, OR 97225
                 RELIEF,  NEGLIGENCE,   AND INTENTIONAL                                                                                      503.222.6004

                 INTERFERENCE     WITH  ECONOMIC   RELATIONS
                       Case 3:19-cv-01386-SB                              Document 1             Filed 08/29/19                  Page 4 of 31




                  7.             This    Court         has personal       jurisdiction       over Defendants             Ho-Chunk         and Noble

     Savage Media                because        they directed         their online        defamatory        statements          about an Oregon            citizen

     to an Oregon           audience,            including        but not limited         to nine federally-recognized                  Tribal     Nations        in

     Oregon,        over 45,000               Native     Americans         in Oregon,        and the legal and academic                  community           in

     Oregon,       where          Plaintiff      was employed             and taught        law school       courses       on Federal       Indian      law until

     Ho-Chunk            and Noble             Savage made their online                  defamatory        statements.

                  8.             NCAI         employed        Plaintiff      in the State of Oregon,                has Tribal     Nation     and individual

     Native       American           members            in Oregon,        and its then wholly-owned                   digital    news platform          Indian

     Country       Today          directed       its defamatory            statements       to Oregon       and an Oregon              audience,      including

     but not limited             to its members             and others.

                  9.             High        Country      News      directed     its defamatory          statements         to Oregon       and an Oregon

     audience          stating     its stories         are "for    people      who care about the West,"                   including      the State of

     Oregon,       focusing          a significant          portion       of its articles     on "Indian        Country"         and Tribal       Nations         and

     individual         Native       Americans            in Oregon.

                  10.            Venue        lies in the Court           pursuant       to 28 U.S.C.       § 1391 because             a substantial        part of

     the events giving               rise to the claim            occurred      in this judicial        district,     defendants        do not all reside in

     the same State, and Defendants                          are subject       to this Court's         personal        jurisdiction.

                                                                               PARTIES

                  11.            Plaintiff      John Hayden           Dossett     is a private        citizen       who is neither       a politician        nor a

     celebrity.         He began         as a Staff Attorney               for NCAI         in 1995     and served         as General       Counsel         from

    1997 to 2018.                Since 1999 Mr. Dossett                   has resided       in the State of Oregon,               working        remotely         for

    NCAI.




                                                                                                                                          WHIPPLE LAW OFFICE, LLC
Page 4            COMPLAINT     FOR DEF AMATION,  INJUNCTIVE                                                                             1675 SW Marlow Ave., Suite 201
                                                                                                                                               Portland, OR 97225
                  RELIEF,  NEGLIGENCE,   AND INTENTIONAL                                                                                          503.222.6004

                  INTERFERENCE     WITH ECONOMIC    RELATIONS
                  Case 3:19-cv-01386-SB                         Document 1            Filed 08/29/19             Page 5 of 31




                 12,         Ho-Chunk         and Noble        Savage Media        co-own     and co-produce        the news media

     website      Indianz.com.            Ho-Chunk       is a tribal government          corporation       formed by the Winnebago

     Tribe of Nebraska.              Noble     Savage Media is a media firm whose ownership                        and location        are

     unknown           at this time.      On its website,        Indianz.com       reports that it has offices in Washington,                  D.C.

     and in Nebraska.              Hereinafter     these related entities are referenced             jointly     as Indianz.com.

                 13.         NCAIisa50l(c)(4)socialwelfareorganizationservingasaforumforpolicy

     development           and advocacy          on behalf its membership             of tribal governments         and individual

    Native       people.      Indian Country         Today is a digital        news platform        that was wholly        owned by

    NCAI.        At all times relevant            to this complaint,       Indian Country         Today was not an independent

     organization,         but merely        a website     and news outlet wholly            owned by NCAI.            NCAI     is

     incorporated         in Oklahoma         with its headquarters           in Washington,        D.C.    In April    of 2019, Indian

     Country      Today became a limited                 liability   corporation      organized     in Washington,        D.C., and the

     sole member           is the NCAI        Fund, the 501(c)(3)         educational        arm of NCAI.

                 14.        DefendantHighCountryNewsisa50l(c)(3)mediaorganizationlocatedin

    Paonia, Colorado               that covers issues and stories in the American                   West.      It operates the website

    www.hcn.com.

                                                                              FACTS

                 15.        Up to the time of events in this matter, Mr. John Dossett had twenty-three                                   years of

    service      to NCAI,       serving      as its General Counsel           for more than two decades.               Mr. Dossett is a

    nationally         recognized      expert on tribal         sovereignty     and jurisdiction,      tribal lands and natural

    resources,         taxation,     and public     safety in Indian       country.      Mr. Dossett has worked             collaboratively

    with tribal leaders and advocates to advance public                            policy.    Highlights       of his career include:




                                                                                                                           WHIPPLE LAW OFFICE, LLC.
Page 5           COMPLAINT    FOR DEFAMATION,   INJUNCTIVE                                                               3 675 SW Marlow Ave, Suite 201
                                                                                                                                Portland, OR 97225
                 RELIEF, NEGLIGENCE,   AND INTENTIONAL                                                                             503.222 6004

                 INTERFERENCE    WITH ECONOMIC    RELATIONS
                 Case 3:19-cv-01386-SB                     Document 1                 Filed 08/29/19                  Page 6 of 31




                      organizing       the opposition         to a series of high-profile                  legislative         attacks       on tribal

                      sovereignty          in the late 1990's         led by Senator            Slade Gorton;

                      acting     as Co-Director         of the Tribal        Supreme           Court      Project     for 17 years;

                      serving      as Acting      Executive       Director      of NCAI          in 2001;

                      advancing       tribal     land restoration         policies      at the Interior          Department              as well         as

                      tribal    self-determination          in land management,                  leasing        and rights-of-way

                      regulations      and tax policies           at the Treasury          Department;              and

                      organizing       legislative      efforts    on major          federal     laws that affect            American            Indians,

                      including:

                      i.         theTribalLawandOrderActof2010expandingtribalcriminal

                                 jurisdiction;

                                 the American           Recovery       and Reinvestment                  Act of 2009 with                over $5

                                 billion     invested     in tribal    infrastructure           and economic               development;

                      iii.       the Cobell       and Keepseagle            Settlement          legislation;

                      iv.        theHEARTHActof2012facilitatingself-determinationintriballand

                                 management;

                      V.         the Stafford        Act amendments            permitting             tribal    government             disaster

                                 declarations;

                                 the Tribal       General     Welfare       Exclusion           Act of 2014;          and

                                 the American           Indian    Probate     Reform           Act of 2004 and the Indian                        Trust

                                 Asset Management                Reform      Act of 2016.

            16.        Mr. Dossett's         most rewarding           collaborative            work     was with          tribal     leaders,

    advocates,    and the National         Task Force to End Domestic                    Violence.             He was instrumental                  in




                                                                                                                                    WHIPPLE LAW OFFICE, LLC.
Page 6       COMPLAINT     FOR DEF AMATION,  INJUNCTIVE                                                                            1675 SW Marlow Ave., Suite 201
                                                                                                                                         Portland, OR 97225
             RELIEF,  NEGLIGENCE,   AND INTENTIONAL                                                                                         503.222.6004

             INTERFERENCE     WITH ECONOMIC    RELATIONS
                   Case 3:19-cv-01386-SB                        Document 1              Filed 08/29/19           Page 7 of 31




     organizing          NCAI's     legislative      efforts    in support of the Violence           Against    Women       Act

     Reauthorizations             restoring     tribal criminal      jurisdiction      over non-Indian       perpetrators     of domestic

     violence,      and facilitating          the Intertribal     Technical      Assistance       Working      Group devoted to

     implementing           this important        new law.

                  17.        Up until the time of events in this matter, Mr. Dossett was an Adjunct                               Professor      at

     the Northwestern             School of Law of Lewis              & Clark College,          pursuing     a return as Distinguished

     Practitioner         in Residence        at Cornell       Law School, and sought an expanded career in law school

     teaching.          Mr. Dossett anticipated            continuing       his career in legal advocacy,         working     with

     students, and conducting                 legal research to benefit          tribal nations.

                  18.        Sincel999,Mr.DossetthasresidedinPortland,Oregon.Hehasprimarily

     worked       remotely        in Portland      for the Washington            D.C. based NCAI          on in-depth   policy     analysis,

     legal writing,        and organizing          collaborative        policy   development        with tribal governments           around

     the nation.

                  19.       Ms.DeniseDesideriojoinedNCAIin2014asDirectorofGovernmentAffairs.

    Upon information               and belief,     Ms. Desiderio           generated the baseless rumor that Mr. Dossett did

    not respect women               and could not be trusted alone with female employees.

                  20.       The NCAI          Executive        Director,    Jacqueline        Pata, was aware of the false rumors              and

    took no action to address them.                    Over time, Ms. Desiderio's               rumors spread and negatively

    affected       Mr. Dossett.

                  21.       OnJune30,2016,Mr.DossettwasatthelastdayofanNCAIconferencein

    Spokane, Washington                with NCAI           colleagues.       A female colleague           had too much to drink during

    dinner and fell asleep at the table.                   She was having           trouble    walking,    so Mr. Dossett helped guide

    her two blocks to the hotel lobby nearby, where hundreds                                  of tribal participants    in the conference




                                                                                                                         WHIPPLE LAW OFFICE, LLC.
Page 7            COMPLAINT    FOR DEFAMATION,   INJUNCTIVE                                                             1675 SW Marlow Ave, Suite 201
                                                                                                                              Portland, OR 97225
                  RELIEF, NEGLIGENCE,   AND INTENTIONAL                                                                          503.222.6004

                  INTERFERENCE    WITH ECONOMIC    RELATIONS
                   Case 3:19-cv-01386-SB                       Document 1               Filed 08/29/19                  Page 8 of 31




     were staying.         At no time did he do anything                 remotely      inappropriate          toward      this colleague          - his

     sole intent       was to help her get to her hotel               safely    and for her to avoid           embarrassment.              Mr.

     Dossett     simply     brought     his colleague         to the lobby        and allowed        her to find her way to her room.

     He was never in a situation                where     he was alone with          her inside       the hotel.        Ms. Desiderio,           who

     was not present         at the relevant       times,     made a vague          informal       complaint        implying       some form           of

     misconduct         against     Mr. Dossett      to NCAI's         executive      director,      Ms. Pata, regarding             those events,

     again with        complete      disregard     for the truth       of the matter.

                22.        Ms. Pata investigated             the matter        and Mr. Dossett            gave a detailed       account       to Ms.

     Pata about what had occurred.                  At all times,       they were in public:              two blocks      of a busy sidewalk

     in front    of a convention         center and the lobby            of a hotel     filled     with    hundreds       of NCAI        meeting

     participants.        Mr. Dossett         was acting     solely    out of concern          for his intoxicated          colleague.         None         of

     the NCAI         staff present     expressed         concern     that Mr. Dossett           took the responsibility            to escort his

     colleague        back to the hotel.         This incident        did not, by any stretch,             constitute     sexual harassment,

     no formal        complaint      was made,       and the matter        was closed          after Ms. Pata decided              that no action

     was warranted.

                23.        Months       later, Ms. Pata disclosed              this confidential          matter    to new NCAI           Director          of

     Operations        Nicole     Hallingstad,      in violation       of the NCAI        Employee           Handbook.

                24.        Later,     Ms. Hallingstad         sought     to have Ms. Pata removed                   as Executive         Director       of

    NCAI.        In order bolster       her efforts        to oust Ms. Pata, Ms. Hallingstad                  spread false rumors              of an

    "unresolved"          sexual    harassment       charge      against       Mr. Dossett.        On April        22, 2017,     Ms. Hallingstad

     sent a memo         to the NCAI          President     Brian     Cladoosby       titled, "Damaging             Human       Resources

    Action      of NCAI         Executive      Director     Jackie Pata."         The memo          alleged    an "unresolved            sexual

    harassment         charge"      against     Mr. Dossett.        The memo         also indicated          that Ms. Hallingstad




                                                                                                                                WHIPPLE LAW OFFICE, LLC.
Page 8           COMPLAINT     FOR DEFAMATION,   INJUNCTIVE                                                                    1675 SW Marlow Ave., Suite 201
                                                                                                                                     Portland, OR 97225
                 RELIEF,  NEGLIGENCE,   AND INTENTIONAL                                                                                 503.222.6004

                 INTERFERENCE     WITH  ECONOMIC   RELATIONS
                 Case 3:19-cv-01386-SB                    Document 1            Filed 08/29/19               Page 9 of 31




     disclosed       the confidential     employee      matter to another NCAI               employee    Mr. Sam Owl.

               25.         The NCAI       Executive      Committee       reviewed       this memo and decided to take no

     action.

               26.         InFebruaryof20l8,uponinfomnationandbelief,Ms.Hallingstadconvinceda

     departing       female colleague,      Sarah Pytalski,        to file a false claim alleging         Mr. Dossett made a rude

     comment         about masturbation          when watching        sports in a hotel lounge with a group of co-workers

     on June 30, 2016.         Pytalski's    complaint         alleged retaliation      by Ms. Pata against Ms. Hallingstad

     and re-alleged       the prior matter with the intoxicated             colleague.        The Pytalski      complaint       further

     alleged that Mr. Dossett had engaged in "psychological                       harassment"         of Natasha Anderson              when

     she worked        for Mr. Dossett as a staff attorney.            Mr. Dossett flatly         denied the false allegations.

               27.        NCAI    hired Ms. Sadina Montani,              outside counsel, to investigate            Ms. Pytalski's

     complaint.       Mr. Dossett cooperated           fully    in the investigation,        unequivocally      denied any

     wrongdoing        and drafted an employee            complaint     against Ms. Hallingstad            for spreading       false

     rumors    about him and driving             investigations     based on false statements.

               28.        In discussing     the matter with Mr. Dossett, Ms. Montani                    stated: "Sarah       P was

     focused at least as much on the [hotel]               incident    as her own allegations."            Ms. Montani         has also

     stated: "We       also know that incident         has been gossiped out extensively                in the community,           based

     on comments         that you all shared with me when I launched                    my    investigation."

               29.        Later, Ms. Pata told Mr. Dossett that he could not file a complaint                         against Ms.

     Hallingstad      after discussing      the investigation        with Ms. Montani          because that was "not

     considering      the best interests of the organization"             and Hallingstad         had to be handled with "kid

    gloves."       Mr. Dossett asked when he would                 get an opportunity         to respond to the false rumors

    about him with the NCAI             staff.     Ms. Pata replied "never."            Mr. Dossett was surprised             by the




                                                                                                                    WHIPPLE LAW OFFICE, LLC.
Page 9         COMPLAINT    FOR DEFAMATION,   INJUNCTIVE                                                           1675 SW Marlow Ave., Suite 201
                                                                                                                         Portland, OR 97225
               RELIEF, NEGLIGENCE,   AND INTENTIONAL                                                                        503.222 6004

               INTERFERENCE    WITH ECONOMIC    RELATIONS
                  Case 3:19-cv-01386-SB                            Document 1                Filed 08/29/19                Page 10 of 31




    Executive          Director's       call after his interview.             He understood            that his account          would     go into a


    report    together       with      other statements,          and the investigation              would      produce       findings     that weighed


    the various         accounts.

                30.          OnMay2,2018,Mr.Dossettreceivedadisciplinarymemothatfalselyaccused

    him on matters           unrelated          to the Pytalski         complaint:     "unprofessional             and inappropriate           behavior,


    including         yelling,      bullying,     being     disrespectful,       speaking          over colleagues,        insulting       and


    derogatory          emails,      and sexually-charged               comments."

                31.          The investigation            and disciplinary           memo         lacked    factual    basis.


                32.          Mr. Dossett          was told that the investigation                   was confidential,           that there would           be a


    change in his job title,              and he would           no longer      supervise         employees.          Given     the assurance         of


    confidentiality,             Mr. Dossett       decided       it was in the best interests               of the organization          to move        on


    and get back to work.                 Mr.     Dossett    has repeatedly          requested         a copy of the investigation               pursuant


    to ORS 652.750(2),                 but NCAI       has refused          to provide      it.


                33.          OnAugustl3,2018,Ms.HallingstadsentaletterofresignationtotheNCAI

    Executive          Committee,         again charging           Ms. Pata with         mismanagement                of employee         matters      and


    indicating         her intention        to go public         with    these allegations           as her "last      act" as Director          of


    Operations          for NCAI.          Upon     information          and belief,     Ms. Hallingstad              approached         Indianz.com,           a


    website      that publishes           news relevant          to American         Indians,        with    a salacious      and misleading            story


    of sexual harassment                 and cover-up         at NCAI        implicating          Mr. Dossett         and Ms. Pata.


                 34.         Ms. Hallingstad           provided          Indianz.com        with     a public      statement       alleging      Pata's


    mismanagement                 of employee        matters,      shared her letter             of resignation,       her April     2017 memo,              and


     other internal        NCAI         documents         with    Indianz.com.




                                                                                                                                     WHIPPLE LAW OFFtCE, LLC.
Page 10          COMPLAINT     FOR DEFAMATION,   INJUNCTIVE                                                                         1675 SW MarlowAve.,   Suite 201
                                                                                                                                          Portland, OR 97225
                 RELIEF,  NEGLIGENCE,   AND INTENTIONAL                                                                                      503.222.6004

                 INTERFERENCE     WITH ECONOMIC    RELATIONS
                 Case 3:19-cv-01386-SB                          Document 1             Filed 08/29/19                 Page 11 of 31




                 35.         OnAugust30,2018,onlyhoursbeforepublication,Mr.Dossettreceivedanemail

     request     from      Indianz.com           for comment       about the false allegations.              Mr. Dossett        was instructed

     by Ms. Pata and Ms. Montani                     that he could make only             a general       denial.      Ms. Pata and Ms.

     Montani       repeatedly          told Mr. Dossett        that he could       not disclose         information       that they considered

     private     or confidential,          even though         other employees         had disclosed         false and misleading

     information          about Mr. Dossett          to each other and to the public                   and even though         Ms. Pata had

     disclosed         confidential      information        about Mr. Dossett          to Ms. Hallingstad.             On the morning                 of

     August      31, 2018,          as an employee       of NCAI,         Mr. Dossett        limited     his response      to the Indianz.com

     story as instructed            and drafted      by Ms. Pata and Ms. Montani.

                 36.         OnAugust31,2018,Indianz.compublisheditsarticletitled,"ProminentIndian

     Country      Attorney          Reassigned      After    #MeToo        Allegations."         The title of the article           itself       is

     defamatory,          falsely     implying      a connection        between      the allegations        and Mr. Dossett's

     reassignment.            The subtitle        states "'You      are a pretty      young      Native      woman,       beware."'          This

     subtitle    is further       defamatory,       asserting     that young        Native     American        women       needed to "beware"

     of Mr. Dossett.

                 37.         The article      quoted     Ms. Suzan Shown              Harjo:    "'Give      him the heave-ho"                and "Make

     the place safe for women."                   The article     states that "...      repeated        attempts      to resolve     complaints

     against     Dossett      went nowhere,          documents          obtained     by Indianz.Com           indicate,     at least until            the

     internal    review       this year."        The article     refers   to a former        employee       calling     Mr. Dossett          a

    "potential         predator       on the payroll."       The article     continues         to refer to "...       NCAI's       documented

     inability    to fully     resolve      complaints       of sexual harassment..."                  The truth is that the complaints

     were addressed           and there was no finding              that Mr.       Dossett     made NCAI           an unsafe       place for

     women,       nor that he was a potential               predator.




                                                                                                                                WHIPPLE LAW OFFICE, LLC.
Page 11          COMPLAINT     FOR DEFAMATION,   INJUNCTIVE                                                                    1675 SW Marlow Ave., Suite 201
                                                                                                                                     Portland, OR 97225
                 RELIEF,  NEGLIGENCE,   AND INTENTIONAL                                                                                 503.222.6004

                 INTERFERENCE     WITH  ECONOMIC   RELATIONS
                   Case 3:19-cv-01386-SB                                Document 1                   Filed 08/29/19                   Page 12 of 31




                 38.            The article        later    entirely         mischaracterizes             the above-described                incident         in


     Spokane,          Washington.             It states without              any context          that "In     the document,            Dossett        said he


     'never      harassed'        the employee,             though           he admits        he 'totally      restrained'         her by the arm during                   the


     incident      in question.           He also said he 'held5                     the woman's            hand     in what     he characterized                  as an


     attempt       to assist her after             a long     day of work             at the 'end        of a big meeting."'              The article              again

     quotes      Ms.    Harjo:       "That's         no excuse          for predatory            behavior."'           Nowhere          does the article


     describe      that the quotes             referred       to the fact that Mr.               Dossett       simply        escorted     an impaired


     employee          two     blocks       from    a bar to a hotel             lobby.       "Totally        restrained"        was referring           to


     preventing         this    employee           from     falling     over         and entering        traffic,      but without        context        implies

     grossly      inappropriate           sexual       contact,        which         simply     never       happened.         Moreover,          there     is no basis


     for the article           to include      a quote        that Mr.         Dossett        engaged       in "predatory          behavior."


                 39.            In addition        to the many           false       and defamatory             individual       statements         in the article,

     the article       as a whole         is defamatory               because        it strongly      implies        that Mr.      Dossett       was a "predator"


     and sexually            harassed       employees,            that he was demoted                 because          of sexual      harassment           complaints,


     and that sexual            harassment          complaints           against        Mr.     Dossett       were     not addressed.            Without            context,

     one could         only     conclude        from       this    article     that Mr.        Dossett      was a monster,            a serial      sexual


     harasser,      and that NCAI              did nothing            to investigate           allegations          against    him.      In reality        the

     allegations        of sexual        harassment           were      investigated            and were        found     to be without           merit.


     Indianz.com's             article    made       no reference             to the actual         allegations,        gave no context,              and actively


     mislead       its readers       to believe           the worst          about     Mr.    Dossett.


                 40.           NCAI's        own     news         website,       Indian       Country         Today,     repeated        the false       allegations


     in a story     published            on September             2, 2018:




                                                                                                                                               WHIPPLE LAW OFFICE, LLC
Page 12           COMPLAINT                  FOR       DEFAMATION,                      INJUNCTIVE                                            1675 SW Marlow Ave, Suite 201
                                                                                                                                                    Portland, OR 97225
                  RELIEF,          NEGLIGENCE,                    AND         INTENTIONAL                                                              503.222.6004

                  INTERFERENCE                      WITH          ECONOMIC                   RELATIONS
                Case 3:19-cv-01386-SB                           Document 1                 Filed 08/29/19                 Page 13 of 31




                            The article      also cites several           interviews         from     people     who remained
                            anonymous           and commented             on the behavior             of Dossett.


                           "As      a new staff,       I was told by a colleague,                'You     are a pretty       young
                           Native      woman,         beware     of John Dossett.             Don't     be caught     in a room
                            alone with       him,"'     the former         employee         said to Indianz.com.            "It's
                            the worst       kept secret in D.C.'s              Indian     circles."

                41.         Indian     Country        Today     did not contact           Mr. Dossett          or attempt     to verify         or discuss

     the allegations        with     him.    Upon      information         and belief,        Indian     Country      Today         did not interview

     alternative       sources.      Instead,     Indian      Country      Today         published      a story that repeated             false,

     defamatory         and anonymous            rumors       from     NCAI       employees.           NCAI      had actual knowledge                 of the

     falsity   of the Indianz.com            story that defamed                Mr. Dossett       and knowingly             republished          the story

     on its own website.            The story by Indian              Country      Today       was particularly            harmful      because,        as

     NCAI's        own news website,             it appeared         to confirm         the false and defamatory              allegations          in the

     Indianz.com         story.     NCAI     was both the source and prominent                          publisher     of the false and

     defamatory        rumors.

               42.         Mr. Dossett          sent a memorandum                to NCAI        President       Jefferson      Keel urging           NCAI

     to conduct       a new and independent                investigation         to address the allegations.

               43.         The NCAI          Executive        Committee           met on September              24, 2018.       Mr. Dossett            and

     his spouse travelled            to Washington,           D.C.    to meet with          the Executive         Committee.            After      23 years

     of service       to NCAI,       Mr. Dossett       was given         five minutes          to defend       himself.      He explained            his

     need for a process            to clear his name of the allegations                    in the articles.         Mr. Dossett         urged      that

     NCAI      start an independent             investigation         rather    than force him to litigate                to clear his name.




                                                                                                                                      WHIPPLE LAW OFFICE, LLC
Page 13         COMPLAINT     FOR DEFAMATION,   INJUNCTIVE                                                                          4 675 SW Marlow Ave., Suite 201
                                                                                                                                           Portland, OR 97225
                RELIEF,  NEGLIGENCE,   AND INTENTIONAL                                                                                        503.222.6004

                INTERFERENCE     WITH  ECONOMIC   RELATIONS
                   Case 3:19-cv-01386-SB                         Document 1                  Filed 08/29/19                Page 14 of 31




                  44.         OnOctober3,2018,Mr.DossettreceivedaphonecallfromMs.Patawhotold

    him there would               be no further      investigation         and he must resign             immediately.              Unwilling         to resign

     under      a cloud      of false allegations,        Mr. Dossett             issued    a public    statement         by email       denying        the

     charges       and urging        an independent           investigation         by the organization.               Within      two hours,         Ms.

     Pata terminated             Mr. Dossett's       employment            with     NCAI.

                  45.         In the same timeframe              as these events,            Lewis     and Clark         Law      School     suspended

     Mr. Dossett's           employment           as an adjunct        professor.          Mr. Dossett        was disinvited          from      a

     conference          at the University         of Montana          Law      School      where      he was scheduled             to present        his

     pending       law review        article.      Mr. Dossett         was also disinvited             from     a scheduled         appearance         at the

     Affiliated         Tribes    of Northwest        Indians,        a forum      where     he was a regular            speaker      for many         years.

                  46.    On October       11, 2018, Indian             Country       Today      published        another        story on the matter.            It

     republished          in whole     a letter     firom NCAI         President       Jefferson       Keel,     including         this statement:



                  Earlier     this year, NCAI         hired     an external         investigator       who investigated              two specific
                  allegations       of sexual harassment              against      John Dossett,         one of which             had been the subject
                  of an earlier      internal      investigation.        In conducting          this investigation,             the external
                  investigator       spoke with       many       current     and former         employees,            including      some former
                  employees         who learned        about the investigation                and requested           an opportunity          to speak.
                  The investigation           concluded        with    recommendations               that NCAI          promptly       implemented.



                  With      this news article        and statement,          NCAI        defamed       Mr. Dossett         by omitting          key facts.

     NCAI       had investigated         both incidents           and concluded             that no sexual harassment                 had taken place.

    Now      under       public    pressure,      NCAI     President         Keel     converted        these non-incidents             into "two

     specific      allegations       of sexual harassment              against      John Dossett,"            while     omitting      that both had

    been investigated              and these investigations              determined          that no sexual           harassment       occurred.

     President       Keel's       statement       leads readers        to believe      that the investigation              included        findings     of




                                                                                                                                      WHIPPLE LAW OFFICE, LLC.
Page 14           COMPLAINT     FOR DEF AMATION,  INJUNCTIVE                                                                         1675 SW Marlow Ave., Suite 201
                                                                                                                                           Portland, OR 97225
                  RELIEF,  NEGLIGENCE,   AND INTENTIONAL                                                                                      503.222.6004

                  INTERFERENCE     WITH ECONOMIC    RELATIONS
                 Case 3:19-cv-01386-SB                           Document 1                Filed 08/29/19            Page 15 of 31




     sexual harassment.

                 47.         OnOctoberl8,2018,HighCountryNewspublishedanarticletitled"National

     Congress          of American       Indians       roiled      by claims      of harassment        and misconduct."            Upon

     information          and belief,     the author,       Mr. Tristan          Ahtone,      interviewed       a small    group      of

     discontented          former    NCAI       employees           and published          multiple    false accusations         and statements,

     but failed        to contact    or interview         Mr. Dossett,           or upon information           and belief,     any NCAI

     employee          or other person        with     differing      views      about Dossett's        reputation     and conduct.             With       this

     article,    the false accusations           against        Mr. Dossett        were expanded          to include       accusations         of racism,

     and were delivered             to a broader        general      audience       across the Western           United      States.

                 48.         OnOctober23,2018,Indianz.compublished"NationalCongressofAmerican

     Indians     opens annual           convention        amid controversy."               The article      quotes NCAI         President

     Jefferson     Keel making           a public      statement          to the Annual       Meeting       of the National        Congress           of

     American          Indians.     "'NCAI       doesn't        condone      harassment        of any kind       in the workplace,             nor have

     we, nor will         we, tolerate       it anymore,'          Keel    said. We will       take action      when it occurs          in the future

     just like we did in the situation                 at hand."'         This    statement     by NCAI        President      Keel,     in direct

     reference     to Mr. Dossett,           falsely     claims      that sexual      harassment         occurred    "in     the situation       at

     hand,"     and is contrary         to NCAI's         own internal           investigations.        The statement         was made to the

     largest     annual     gathering      of tribal     leaders      and advocates           in the nation,     causing      great harm to Mr.

     Dossett's     reputation.

                 49.        OnDecemberl2,2018,Februaryl5,20l9andFebniary22,20l9Indianz.com

     published         follow-up     articles    on this matter.            Each of the articles         rely on President            Keel's

     stptements         as false confirmation           that Mr. Dossett            committed         sexual harassment.




                                                                                                                                 WHIPPLE LAW OFFICE, LLC.
Page 15          COMPLAINT     FOR DEF AMATION,  INJUNCTIVE                                                                     1675 SW Marlow Ave, Suite 201
                                                                                                                                      Portland, OR 97225
                 RELIEF,  NEGLIGENCE,   AND INTENTIONAL                                                                                  503.222.6004

                 INTERFERENCE     WITH ECONOMIC    RELATIONS
                Case 3:19-cv-01386-SB                 Document 1            Filed 08/29/19         Page 16 of 31




              50.        On March      8, 2019, NCAI's        President Jefferson     Keel issued a letter to the NCAI

    membership        with the results of a belated independent            investigation     by the firm Quarles & Brady

    LLP.     President    Keel issued the statement: "While           there were many rumors,          this outside firm

     found no facts to support the rumors.

              51.        ThefalseallegationspromotedbyNCAI,Indianz.comandHighCountryNews

    not only resulted in the loss of Mr. Dossett's              employment,      but also the demuction        of his

    reputation,     career,   and future opportunities.        Mr. Dossett has been suspended from his position                     as

     an   adjunct law professor,       disinvited   from speaking      engagements,        and shunned by the community

    where he has spent his entire career.

              52.        The false allegations,      along with several other similar          articles that repeat the false

     and defamatory       statements     directed   towards    Mr. Dossett, continue         to remain on Indianz.com            and

    Indian Country        Today,   a website    wholly    owned by NCAI,         instantly    searchable on the internet,

    and form a barrier to any future employment                 for Mr. Dossett.

              53.        The false allegations      have inflicted    continuing     emotional    distress for Mr. Dossett.

    Mr. Dossett's       career has been marked by widespread               collaboration     with others, and the loss of

    relationships     has been devastating.         Mr. Dossett has suffered        significant   embarrassment,

    humiliation,     mental suffering       and emotional      distress,   He has extreme difficulty       sleeping       as a

    result of the stress and anxiety         caused by the publications.           He has received    sleep therapy

    treatment      and medication.




                                                                                                           WHIPPLE LAW OFFICE, LLC.
Page 16         COMPLAINT    FOR DEFAMATION,   INJUNCTIVE                                                 1675 SW Marlow Ave., Suite 201
                                                                                                                Portland, OR 97225
                RELIEF, NEGLIGENCE,   AND INTENTIONAL                                                              503.222 6004

                INTERFERENCE    WITH ECONOMIC    RELATIONS
                 Case 3:19-cv-01386-SB                            Document 1             Filed 08/29/19             Page 17 of 31




                                                         FIRST       CAUSE         OF ACTION

                                                                    DEF AMATION

                  COUNT        ONE:         DEFAMATION                 PER SE FOR            STATEMENTS              IN THE        AUGUST            31,

               2018 INDIANZ.COM                   ARTICLE          "PROMINENT               INDIAN       COUNTRY            ATTORNEY

                                      REASSIGNED                  AFTER       #METOO          ALLEGATIONS."

                                 (Against         Defendants        Ho-Chunk         and Noble        Savage Media)

                54.       Plaintiff        repeats     and realleges         the foregoing      paragraphs        as if fully     stated herein.

                55.       OnAugust31,2018,AceeAgoyoandKevinAbourzekpublishedanarticleon

     Indianz.com       to a national         audience       with    the title, "Prominent            Indian     Country   Attorney

     Reassigned       After    #MeToo         Allegations."          A true and correct           copy of the online            edition    of the

     article    is attached    as Exhibit         A.

                56.       The article        published        the following        statements        that are defamatory           per se on their

     face:

                          a.          "The     terrible      secret was apparently             exacerbated        by NCAI's         documented

                                      inability        to fully    resolve     complaints      of sexual harassment              and other

                                      allegations         of misconduct."           This statement            is false because       the complaints

                                      were, in fact investigated                and addressed.

                         b.            ...repeated          attempts      to resolve     complaints       against     Dossett       went

                                      nowhere...          at least until       the internal    review     this year."      This statement             is

                                      false because          the only        complaint    prior   to the 2018 review             was in fact

                                      investigated          and addressed.

                         C.           "A     close examination            of NCAI's         annual     reports     shows that women              are in

                                      factthemostaffectedbytheturmoil.                            Between20l7and20l8,for




                                                                                                                                 WHIPPLE LAW OFFICE, LLC.
Page 17          COMPLAINT     FOR DEF AMATION,  INJUNCTIVE                                                                     1675 SW Marlow Ave, Suite 201
                                                                                                                                      Portland, OR 97225
                 RELIEF,  NEGLIGENCE,   AND INTENTIONAL                                                                                  503.222.6004

                 INTERFERENCE     WITH ECONOMIC    RELATIONS
                Case 3:19-cv-01386-SB                     Document 1               Filed 08/29/19           Page 18 of 31




                                  example,       58 percent       of the employees          who left the organization            were

                                 women."          This conclusion         that women         were the most effected           by the

                                 alleged      turmoil     is false because         over 58% of NCAI's             staff were women.

                                 "'That's       no excuse,"       said Harjo. "That's           no excuse    for predatory

                                 behavior."'        This      statement    is false because         Mr. Dossett      has not engaged

                                 in predatory       behavior.

               57.    Thefollowingstatementsweredefamatorypersebecausetheyleadreadersto

     believe   the Mr. Dossett     has engaged          in serial sexual harassment:

                                 "(You       are a pretty      young     Native     woman,      beware"'     is defamatory         because

                                 it falsely     states that "pretty        young      Native"    women      should     fear being

                                 sexually       harassed       by Mr. Dossett.

                                 "The       highest-ranking        attorney       at the National     Congress       of American

                                 Indians      has been reassigned             in the wake of sexual harassment                allegations,

                                 an investigation          by Indianz.Com           has found."       This statement        strongly

                                 implies      and would         lead a reasonable         reader to believe       that Mr. Dossett          was

                                 reassigned       due to actual        sexual     harassment.       In reality,    Mr. Dossett        was

                                 reassigned       due to un-related           workplace      complaints      and NCAI         internal

                                 politics.

                                 "In    the document,          Dossett    said he "never        harassed"     the employee,          though

                                 he admits       he "totally      restrained"       her by the arm during          the incident        in

                                 question.       He also said he "held"             the woman's        hand in what he

                                 characterized          as an attempt      to assist her after a long day of work                 at the

                                 "end    of a big meeting."            Even as he offered           an apology     for his behaviors,




                                                                                                                      WHIPPLE LAW OFFICE, LLC.
Page 18        COMPLAINT     FOR DEFAMATION,   INJUNCTIVE                                                            1675 SW Marlow Ave., Suite 201
                                                                                                                           Portland, OR 97225
               RELIEF,  NEGLIGENCE,   AND INTENTIONAL                                                                         503.222.6004

               INTERFERENCE     WITH ECONOMIC    RELATIONS
                  Case 3:19-cv-01386-SB                     Document 1               Filed 08/29/19               Page 19 of 31




                                      he suggested         that he had justification            to act in that manner.            He said he

                                      was concerned            about the employee's             well-being,      saying     that she was

                                     "really      tired"   and was affected          by "maybe           too many       beers."     This passage

                                      is defamatory         because       it strongly     implies    sordid     conduct      where     Mr.

                                      Dossett      appears to force the employee                 into some sort of sexual              contact.

                                      The article        gives no context        to these tortured         quotations.        In reality,       Mr.

                                      Dossett      was describing          how he held up this employee                  as he helped        her

                                      from      a bar to a hotel       lobby    two blocks       away.       The two were always                either

                                      on a sidewalk         or around        other people.       The article      also fails to state that

                                      the complaint        was not made by the intoxicated                    employee,       but by someone

                                      with     no firsthand      knowledge        of the events in question.

               58.        The article        as a whole      is defamatory        per se because          it states that Mr. Dossett               is a

    "predator,"       and leads readers           to believe    that he sexually          harassed       employees,       and that he was

     demoted       for sexually     harassing        employees.        This is false.

               59.       The article         is defamatory       per se because          it attributes     to Mr. Dossett         serial    sexual

     misconduct,       unfitness     for the duties        of his profession,           moral   turpitude,     and foreseeably             would

     harm Mr. Dossett's            career and livelihood.            Mr. Dossett         is therefore      entitled     to special     and general

     damages.

               60.       As a direct         and proximate        result     of these false statements,               Mr. Dossett      has lost his

     employment        and will      not likely      be employable           as an attorney       due to the severe damage                 to his

     reputation      and the broad      republication          of their    stories   about him.          Mr. Dossett's        yearly    total

     employment        compensation            including    benefits       was approximately             $241,958.00.         Mr. Dossett

     reasonably      expected      to work       until   he turned     70.




                                                                                                                             WHIPPLE LAW OFFICE, LLC.
Page 19           COMPLAINT     FOR DEFAMATION,   INJUNCTIVE                                                                1675 SW Marlow Ave., Suite 201
                                                                                                                                  Portland, OR 97225
                  RELIEF,  NEGLIGENCE,   AND INTENTIONAL                                                                             503.222.6004
                  INTERFERENCE     WITH ECONOMIC    RELATIONS
                  Case 3:19-cv-01386-SB                            Document 1                Filed 08/29/19                 Page 20 of 31




                 61.          Mr.Dossettisentitledtospecialdamagesintheamountof$4,113,286.OOforhis

     past and future          loss of wages.           Mr. Dossett         is entitled      to general      damages          in the amount          of

     $2,000,000.00            for the injury       to his reputation,          embarrassment,             humiliation,           and emotional

     distress    caused by the relevant                defendants         in this claim.




      COUNT            TWO:      DEFAMATION                 PER SE FOR              STATEMENTS                  IN THE       SEPTEMBER                2, 2018

          INDIAN        COUNTRY               TODAY         ARTICLE          "NCAI          ATTORNEY             JOHN         DOSSETT            UNDER

                                                FIRE     AFTER        #METOO             ALLEGATIONS."

                                                              (Against      Defendant           NCAI)

                 62.          Plaintiff      repeats    and realleges        the foregoing             paragraphs      as if fully       stated herein.

                63.           NCAI        and Mark      Trahaunt,        the Editor        and Publisher         of NCAI's          wholly-owned

    "Indian      Country        Today"        news website,         republished          the false allegations              on September          2, 2018

     under     the headline        "NCAI        Attorney         John Dossett        under      fire after #MeToo             allegations."        A true

     and correct        copy of the online             edition    of the article         is attached      as Exhibit        B.     The article      included

     the statements:


                              The article      also cites several          interviews         from      people   who remained
                              anonymous         and commented              on the behavior             of Dossett. "As           a new
                              staff, I was told by a colleague,                   'You     are a pretty     young      Native
                           woman,           beware      of John Dossett.           Don't     be caught      in a room         alone
                           with      him,"'     the former        employee          said to Indianz.com.            "It's    the
                           worst          kept secret in D.C.'s          Indian     circles."

                64.        The article         as a whole         is defamatory          because        it gives credence          and appears           to

     confirm     to the false statements               from      the Indianz.com            article,    which    NCAI        had investigated             and

     knew      were false.




                                                                                                                                      WHIPPLE LAW OFFICE, LLC.
Page 20          COMPLAINT     FOR DEFAMATION,   INJUNCTIVE                                                                          1675 SW Marlow Ave., Suite 201
                                                                                                                                           Portland, OR 97225
                 RELIEF,  NEGLIGENCE,   AND INTENTIONAL                                                                                       503.222.6004

                 INTERFERENCE     WITH  ECONOMIC   RELATIONS
              Case 3:19-cv-01386-SB                     Document 1           Filed 08/29/19              Page 21 of 31




              65.        Each of these statements           is false and defamatory         or relies on false rumors from

     anonymous       persons who have no personal             knowledge          to support the conclusion      that Mr. Dossett

     engaged in any type of sexual harassment.                By mischaracterizing           events and omitting        the results

     of the investigations,       Defendant      NCAI     led its readers to believe that Mr. Dossett committed                      acts

     of sexual harassment.

              66.       The article is defamatory           per se because it attributes        to Mr. Dossett serial sexual

     misconduct,      unfitness    for the duties of his profession,             moral turpitude,   and foreseeably         would

     harm Mr. Dossett's          career and livelihood.       Mr. Dossett is therefore          entitled   to special and general

     damages.

              67.       As a direct and proximate           result of these false statements,            Mr. Dossett has lost his

     employment       and will    not likely    be employable        as an attorney      due to the severe damage to his

     reputation     and the broad republication          of their stories about him.          Mr. Dossett's    yearly total

     employment       compensation       including      benefits    was approximately         $241,958.00.      Mr. Dossett

     reasonably     expected to work until he turned 70.

             68.        Mr.Dossettisentitledtospecialdamagesintheamountof$4,113,286.OOforhis

     past and future loss of wages.            Mr. Dossett is entitled       to general damages in the amount of

     $2,000,000.00      for the injury    to his reputation,        embarrassment,        humiliation,     and emotional

     distress caused by the relevant           defendants    in    this claim.




                                                                                                               WHIPPLE LAW OFFICE, LLC.
Page 21       COMPLAINT    FOR DEF AMATION,  INJUNCTIVE                                                       1675 SW MarlowAve.,   Suite 201
                                                                                                                    Portland, OR 97225
              RELIEF, NEGLIGENCE,   AND INTENTIONAL                                                                    503.222.6004

              INTERFERENCE    WITH ECONOMIC    RELATIONS
                  Case 3:19-cv-01386-SB                         Document 1                 Filed 08/29/19                 Page 22 of 31




          COUNT        THREE:           DEF AMATION                PER SE FOR              ST ATEMENTS             IN OCTOBER                 11, 2018

          INDIAN        COUNTRY             TODAY           ARTICLE           "TRANSPARENCY                    DEMANDED                  IN NCAI'S

                        HANDLING              OF ST AFF         LAWYER               AND     #METOO           ALLEGATIONS"

                                                           (Against         Defendant       NCAI      )

                 69.        Plaintiff     repeats       and realleges        the foregoing         paragraphs       as if fully       stated herein.

                 70.        OnOctoberll,2018,IndianCountryTodaypublishedanotherstory,writtenby

     Mr. Trahaunt,          intending      to justify      NCAI's          actions    in firing    Mr. Dossett.         A true and correct            copy

     of the online      edition        of the article     is attached         as Exhibit     C. It republished            in whole        a letter    from

     NCAI       President     Jefferson       Keel,     including      this statement:




                            Earlier     this year, NCAI            hired     an external      investigator        who
                            investigated       two specific          allegations        of sexual harassment              against
                            John Dossett,        one of which             had been the subject            of an earlier
                            internal     investigation.        In conducting            this investigation,         the
                            external      investigator       spoke with         many       current    and former
                            employees,        including       some former             employees       who learned          about
                            the investigation           and requested          an opportunity         to speak.       The
                            investigation       concluded          with     recommendations               that NCAI
                            promptly       implemented.

                 71.        With      this news article        and statement,           NCAI       publicly    defamed        Mr. Dossett            by

     omitting     the results      of its internal        investigations,            and leading     the reader to believe              that Mr.

     Dossett's     demotion        was related          to allegations        of sexual      harassment.          NCAI      had investigated              both

     incidents     and concluded           that no sexual harassment                   had taken place.           Then under         public     pressure,

    NCAI        President     Keel      converted       these non-incidents             into "two      specific     allegations         of sexual

     harassment        against     John Dossett,"          while     omitting        that both had been investigated                   and determined

     that no sexual harassment               took place.        Indian        Country      Today     repeated      this defamation             in a news




                                                                                                                                    WHIPPLE LAW OFFICE, LLC.
Page 22          COMPLAINT     FOR DEFAMATION,   INJUNCTIVE                                                                        1675 SW Marlow Ave., Suite 201
                                                                                                                                         Portland, OR 97225
                 RELIEF,  NEGLIGENCE,   AND INTENTIONAL                                                                                     503.222.6004

                 INTERFERENCE     WITH  ECONOMIC   RELATIONS
                  Case 3:19-cv-01386-SB                         Document 1              Filed 08/29/19               Page 23 of 31




     story that continues            to reside      on its website.         President    Keel's      statement      implies    and leads the

     reader to believe            that the investigation          found     facts demonstrating            sexual harassment          and that Mr.

     Dossett's         demotion      was based on these facts, when no such facts exist.

                 72.        President         Keel's    defamatory         statement     caused further        harm to Mr. Dossett's

     reputation        because      it was taken as confirmation                  of the false rumors       previously        published      by

     Indianz.com.

                 73.        The article        is defamatory        per se because         it attributes     to Mr. Dossett        sexual

     misconduct,         unfitness      for the duties         of his profession,       moral     turpitude,     and foreseeably          would

     harm Mr. Dossett's              c:reer     and livelihood.        Mr. Dossett         is therefore     entitled     to special     and general

     damages.

                 74.        As a direct         and proximate        result      of these false statements,            Mr. Dossett      has lost his

     employment           and will     not likely       be employable            as an attorney    due to the severe damage                to his

     reputation        and the broad          republication      of their     stories   about him.         Mr. Dossett's       yearly     total

     employment           compensation           including      benefits      was approximately            $241,958.00.        Mr. Dossett

     reasonably         expected      to work      until   he turned       70.

                 75.        Mr. Dossett          is entitled    to special       damages     in the amount          of $4,113,286.00             for his

     past and future        loss of wages.             Mr. Dossett     is entitled      to general     damages         in the amount        of

     $2,000,000.00          for the injury        to his reputation,          embarrassment,         humiliation,        and emotional

     distress     caused by the relevant               defendants     in this claim.




                                                                                                                               WHIPPLE LAW OFFICE, LLC.
Page 23           COMPLAINT     FOR DEFAMATION,   INJUNCTIVE                                                                  1675 SW Marlow Ave, Suite 201
                                                                                                                                    Portland, OR 97225
                  RELIEF,  NEGLIGENCE,   AND INTENTIONAL                                                                               503.222.6004

                  INTERFERENCE     WITH  ECONOMIC   RELATIONS
                 Case 3:19-cv-01386-SB                         Document 1                Filed 08/29/19               Page 24 of 31




      COUNT           FOUR:      DEFAMATION               PER SE FOR              STATEMENTS               IN THE        OCTOBER            18, 2018

      HIGH       COUNTRY               NEWS       ARTICLE        "NATIONAL                CONGRESS           OF AMERICAN               INDIANS

                         ROILED          BY CLAIMS             OF HARASSMENT                    AND      MISCONDUCT."

                                                        (Against      High      Country       News)

                76.        Plaintiff     repeats     and realleges        the foregoing         paragraphs      as if fully     stated herein.

                77.        OnOctoberl8,2018,HighCountryNewspublishedadefamatoryarticletitled

    "National         Congress    of American          Indians      roiled     by claims       of harassment          and misconduct."           A

     true and correct         copy of the online         edition     of the article        is attached     as Exhibit      D.

                78.        Thearticlepublishedthefollowingstatementsthataredefamatoryperse:

                                       "Former       NCAI      Attorney        John Dossett       is accused      of unwanted         touching       of

                                        a female     employee       and of making             crude   sexual    remarks     to coworkers          at a

                                        2016 conference."           Those allegations            are false and misleading.

                                       "In   March     of 2017, whistleblowers                 contacted    NCAI's        then-president,

                                        Brian     Cladoosby,       to report      a hostile    work    environment,         Pata's repeated

                                        attempts     to circumvent           protocol,    and the organization's            refusal    to

                                       investigate      the Spokane           sexual     harassment      incident."       The Spokane

                                       incident      was investigated           and found      no wrongdoing            and no grounds         for

                                       discipline.

                79.        The article       is defamatory         as a whole       because      it leads readers        to believe    that Mr.

     Dossett    sexually      harassed       employees       and that he was demoted                  because    of the alleged       sexual

     harassment.




                                                                                                                             WHIPPLE LAW OFFICE, LLC.
Page 24         COMPLAINT     FOR DEFAMATION,   INJUNCTIVE                                                                  1675 SW Marlow Ave., Suite 201
                                                                                                                                  Portland, OR 97225
                RELIEF,  NEGLIGENCE,   AND INTENTIONAL                                                                               503.222.6004

                INTERFERENCE     WITH ECONOMIC    RELATIONS
                  Case 3:19-cv-01386-SB                       Document 1              Filed 08/29/19              Page 25 of 31




                80.         Each of these statements              is false and defamatory           or relies on false rumors               from

     anonymous          persons      who have no personal            knowledge         to support        the conclusion      that Mr. Dossett

     engaged       in any type of sexual            harassment.

                81.        Bymischaracterizingevents,DefendantHighCountryNewscreatedfalse

     implications        from     undisclosed       facts, leading       their readers to believe           that Mr. Dossett          committed

     acts of sexual       harassment.

                82.        The article      is defamatory         per se because         it attributes     to Mr. Dossett        serial sexual

     misconduct,         unfitness     for the duties        of his profession,       moral    turpitude,      and foreseeably           would

     harm Mr.         DoSsett's      career and livelihood.          Mr. Dossett         is therefore      entitled     to special    and general

     damages.

                83.        As a direct      and proximate          result      of these false statements,             Mr. Dossett     has lost his

     employment          and will      not likely    be employable             as an attomey     due to the severe damage                to his

     reputation       and the broad       republication        of their     stories   about him.         Mr. Dossett's       yearly     total

     employment          compensation          including      benefits      was approximately            $241,958.00.        Mr. Dossett

     reasonably        expected      to work     until   he turned       70.

                84.        Mr. Dossett         is entitled    to special       damages     in the amount         of $4,113,286.00              for his

     past and future        loss of wages.          Mr. Dossett      is entitled      to general    damages           in the amount       of

     $2,000,000.00         for the injury       to his reputation,          embarrassment, humiliation,                 and emotional

     distress     caused by the relevant            defendants      in this claim.




                                                                                                                             WHIPPLE LAW OFFICE, LLC.
Page 25           COMPLAINT     FOR DEFAMATION,   INJUNCTIVE                                                                1675 SW Marlow Ave., Suite 201
                                                                                                                                  Portland, OR 97225
                  RELIEF,  NEGLIGENCE,   AND INTENTIONAL                                                                             503.222.6004

                  INTERFERENCE     WITH  ECONOMIC   RELATIONS
                Case 3:19-cv-01386-SB                             Document 1              Filed 08/29/19             Page 26 of 31




      COUNT          FIVE:      DEFAMATION                PER SE BY NCAI                  FOR    STATEMENTS                 IN THE       OCTOBER

       23, 2018 INDIANZ.COM                        ARTICLE        "NATIONAL               CONGRESS           OF AMERICAN                  INDIANS

                                OPEN        ANNUAL          CONVENTION                 AMID       CONTROVERSY."

                                     (Against      Defendants        Ho-Chunk          and Noble      Savage Media)

               85.           Plaintiff     repeats and realleges          the foregoing          paragraphs      as if fully         stated herein.

               86.           OnOctober23,2019,Indianz.compublished"NationalCongressofAmerican

     Indians   opens annual              convention      amid controversy."               A true and correct        copy of the online

     edition   of the article         is attached       as Exhibit     E. The article           quotes NCAI        President         Jefferson     Keel

     making    a public        statement        to the Annual        Meeting      of the National          Congress       of American            Indians

     on the previous          day:
                             President      Jefferson      Keel    directly     addressed        the controversy       that
                             arose after Indianz.Com               began reporting          on the issue almost           two
                             months       ago. He acknowledged                almost    immediately         the turmoil        that
                             has eroded confidence             in the nation's         oldest    and largest    inter-tribal
                             organization.


                             "As   you know,        NCAI      has been in the news lately               and it's not for
                             the best reasons,"          Keel told fellow        tribal     leaders not long        after
                             opening       the 75th annual         convention      in a hotel      in downtown
                             Denver.


                             But Keel insisted          that NCAI       took    action     to address allegations             of
                             staff misconduct           long before     Indianz.Com's            first report   on August
                             31, which       detailed     the existence        of a #MeToo         investigation
                             involving      John Dossett,         who was reassigned              and then eventually
                             ousted      from    his role as the organization's             longest-serving         and
                             highest-ranking          attorney.


                             "NCAI       doesn't    condone       harassment       of any kind        in the workplace,
                             nor have we, nor will           we, tolerate       it anymore,"        Keel    said. "We         will
                             take action        when it occurs       in the future just like we did in the
                             situation     at hand."




                                                                                                                                 WHIPPLE LAW OFFICE, LLC.
Page 26        COMPLAINT     FOR DEF AMATION,  INJUNCTIVE                                                                       1675 SW Marlow Ave, Suite 201
                                                                                                                                      Portland, OR 97225
               RELIEF,  NEGLIGENCE,   AND INTENTIONAL                                                                                    503.222.6004

               INTERFERENCE     WITH ECONOMIC    RELATIONS
                  Case 3:19-cv-01386-SB                          Document 1               Filed 08/29/19               Page 27 of 31




                 87.          This      statement      by NCAI       President       Keel was defamatory              because      it was in

     reference         to the demotion         and firing       of Mr. Dossett         and falsely      states that sexual harassment

     occurred      "in      the situation      at hand."        The statement         was contrary       to NCAI's         own internal

     investigations.           Mr. Dossett          was, in fact, demoted            for non-sexual        harassment        grounds        and due to

     office     politics.      The statement           was made to the largest             annual    gathering        of tribal    leaders      and

     advocates         in the nation,        causing        great harnn to Mr. Dossett's            reputation.

                  88.         The statement            is defamatory        per se because        it attributes   to Mr. Dossett            sexual

     misconduct,            unfitness     for the duties        of his profession,        moral     turpitude,    and foreseeably             would

     harm Mr. Dossett's                 career and livelihood.           Mr. Dossett        is therefore     entitled     to special        and general

     damages.

                 89.          As a direct      and proximate           result     of these false statements,            Mr. Dossett         has lost his

     employment             and will      not likely     be employable            as an attorney     due to the severe damage                  to his

     reputation        and the broad         republication         of their     stories   about him.       Mr. Dossett's           yearly     total

     employment             compensation          including      benefits       was approximately          $241,958.00.            Mr. Dossett

     reasonably          expected       to work     until    he turned      70.

                 90.          Mr.Dossettisentitledtospecialdamagesintheamountof$4,113,286.OOforhis

     past and fi,iture loss of wages.                   Mr. Dossett      is entitled      to general     damages        in the amount           of

     $2,000,000.00            for the injury        to his reputation,          embarrassment,         humiliation,       and emotional

     distress     caused by the relevant                defendants      in this claim.




                                                                                                                                    WHIPPLE LAW OFFICE, LLC.
Page 27           COMPLAINT     FOR DEFAMATION,   INJUNCTIVE                                                                      4 675 SW Marlow Ave, Suite 201
                                                                                                                                         Portland, OR 97225
                  RELIEF,  NEGLIGENCE,   AND INTENTIONAL                                                                                    503.222.6004

                  INTERFERENCE     WITH ECONOMIC    RELATIONS
                   Case 3:19-cv-01386-SB                         Document 1               Filed 08/29/19               Page 28 of 31




                                                         SECOND          CAUSE         OF ACTION

                                                              INJUNCTIVE                RELIEF

                (Against     Defendants           Ho-Chunk,           Noble     Savage Media,         NCAI,       High       Country     News)

                 91.       Plaintiffrepeatsandreallegestheforegoingparagraphsasiffullystatedherein.

                 92.       Mr. Dossett           seeks injunctive         relief     against    the Defendants           ordering      them to retract

     their defamatory           statement        made about Mr. Dossett,                to remove       the articles      from      their websites,

     ordering      NCAI     to issue a statement             about the results          of its internal       investigations,          and precluding

     them for publishing           further       defamatory         statements        accusing      or implying       that Mr. Dossett              has

     committed         sexual    harassment          or that he was demoted              or terminated          due to sexual harassment.

                 93.       Plaintiff     will     suffer    irreparable        harm in the form         of loss of reputation             and loss of

     employment          if the Defendants           are allowed         to continue      publishing          these defamatory           articles.

                 94.       Plaintiff     is likely       to prevail     on the merits          of this case.      The defamation            alleged

     above is clear.

                 95.       An injunction           against     publishing          defamatory       statements      about Plaintiff          will     have

     little   effect   on Defendants            but will    have a strongly          beneficial      effect    on Mr.     Dossett.

                 96.       It is in the public's           interest     that such an injunction            be granted         because      the public

     does not benefit        at all from         being     misled     by the Defendants.

                                                         THIRD         CAUSE         OF ACTION

                                                                    NEGLIGENCE

                                                            (Against      Defendant        NCAI)

                 97.       Plaintiff     repeats      and realleges           each allegation       above as if set forth           herein.

                98.        NCAI        owes a duty of care to its employees                       as it relates    to investigations           into

     allegations       of misconduct         and in making            decisions       about employee           discipline.       The NCAI




                                                                                                                                   WHIPPLE LAW OFFICE, LLC
Page 28          COMPLAINT     FOR DEFAMATION,   INJUNCTIVE                                                                      4 675 SW Marlow Ave., Suite 201
                                                                                                                                        Portland, OR 97225
                 RELIEF,  NEGLIGENCE,   AND INTENTIONAL                                                                                    5 03.222.6004

                 INTERFERENCE     WITH ECONOMIC    RELATIONS
                Case 3:19-cv-01386-SB                     Document 1               Filed 08/29/19                Page 29 of 31




     Employee          Handbook    states that: "The       organization        will    conduct     all investigations            in a discreet

     manner.     The organization          recognizes     that every      investigation      requires         a determination           based on

     all the facts in the matter.         We also recognize           the serious      impact     a false accusation            can have."

     The Employee          Handbook        also states: "Our        professional       ethics require         that each employee

     maintain     the highest     degree of confidentiality            when handling         member           matters."       The NCAI

     Employee          Handbook    also states: "The        organization       will    investigate      every reported            incident

     immediately."

                99.        NCAI   violated      that duty of care as follows:

                                   Failing     to keep sensitive         information       about allegations              against    Mr. Dossett

                                   confidential;

                                   Failing     to consider     all of the facts of the matter,                intentionally         disregarding

                                   the possibility        that the claims      were made for an improper                      purpose;

                                   After     concluding      that no incidents         of sexual      harassment            occurred,      and it

                                   became       evident    that false rumors          were circulating,           failing     to communicate

                                   with     NCAI     employees        about the results         of NCAI's         internal      investigations;

                                   Refusing        to investigate      when,    new, false and far more damaging

                                   allegations       were reported        on its own website,           instead      ordering        Mr. Dossett

                                   to resign;      and

                                   Continuing        to make public         statements      that Mr. Dossett              was guilty       of some

                                   form      of sexual    misconduct.

                100.       It was foreseeable       that NCAI's        misconduct         would      result    in serious,       irreparable

    harm to Mr. Dossett's          career and mental          well-being.




                                                                                                                             WHIPPLE LAW OFFICE, LLC.
Page 29         COMPLAINT     FOR DEFAMATION,   INJUNCTIVE                                                                  1675 SW Marlow Ave, Suite 201
                                                                                                                                  Portland, OR 97225
                RELIEF,  NEGLIGENCE,   AND INTENTIONAL                                                                               503.222.6004

                INTERFERENCE     WITH ECONOMIC    RELATIONS
                 Case 3:19-cv-01386-SB                          Document 1                  Filed 08/29/19             Page 30 of 31




                101.       AsadirectandproximateresultofNCAI5snegligence,Mr.Dossetthassuffered

     economic          damages      in the form       of past and future          lost wages amount               of $4,113,286.00           and non-

     economic          damages      for his pain and suffering              in the amount        of $2,000,000.00.

                                                      FOURTH          CAUSE           OF ACTION

                       INTENTIONAL                 INTERFERENCE                  WITH         ECONOMIC                RELATIONS

                                                              (Against      all Defendants)

                102.       Plaintiff     repeats      and realleges         each allegation       above as if set forth            herein.

                103.       Mr. Dossett         had professional            relationships       with    NCAI       and Lewis       & Clark        Law

     School     as their    employees.         Mr. Dossett        also had professional               relationships      with     Cornell      Law

     School,     other academic           institutions,       and with      other potential       future       employers.

                104.       Defendants         intentionally       interfered         with   those relationships          by knowingly            making

     false statements           about Plaintiff,      maliciously          sharing     false rumors        with    colleagues       among        the

     NCAI      Staff    and with       Indianz.com,       and knowingly              published    unsubstantiated            false allegations

     with   reckless      disregard      for the truth,       resulting      in Plaintiff's      loss of employment             with     NCAI,         loss

     of employment          as an adjunct          law professor          with   Lewis      & Clark      Law      School,    a niined       reputation

     and loss of future          opportunities        for employment.

                105.       Defendants         accomplished          the interference          through      improper         means or for an

     tmproper     puIpOSei

                106.       AsadirectandforeseeableresultoftheDefendants'interferencewithhis

     economic      relations,       Mr. Dossett       lost his jobs with          NCAI        and Lewis        & Clark      Law     School.

                107.       Mr.Dossettsuffereddamagesintheformofpastandfuturelostwagesinthesum

     of $4113,286          00




                                                                                                                                 WHIPPLE LAW OFFICE, LLC.
Page 30         COMPLAINT     FOR DEFAMATION,   INJUNCTIVE                                                                      4 675 SW Marlow Ave., Suite 201
                                                                                                                                       Portland, OR 97225
                RELIEF,  NEGLIGENCE,   AND INTENTIONAL                                                                                    503 222.6004

                INTERFERENCE     WITH ECONOMIC    RELATIONS
          Case 3:19-cv-01386-SB                    Document 1               Filed 08/29/19              Page 31 of 31




                                                   PRAYER          FOR      RELIEF




          WHEREFORE,           Plaintiff     prays for the following              relief.

          i.      This Court's       finding       that the statements          published       by defendants     are false and

                  defamatory;

                  The Court's       injunction        that the defendants           retract     and cease publishing

                  defamatory       content     about Plaintiff.

                  For the First Claim          for Relief,        an award      of compensatory         damages     of not less than

                  $6,113,286.00.

          iv.     For the Second           Claim     for Relief,       an award     of compensatory        damages       of not less

                  than $6,113,286.00.

                  For the Third       Claim        for Relief,     an award       of compensatory        damages      of not less

                  than $6,113,286.00.

          vi.     For the Fourth       Claim        for Relief,        an award    of compensatory        damages       of not less

                  than $4,113,286.00.

          iv.     Such other relief         as the Court         deems just       and proper.

          DATED    this 29'h day of August,              2019.


                                                                 Respectfully       submitted,

                                                                 Whipple     Law      Office,    LLC.




                                                                 By:       /s/ B. Scott nipple.          -.      .
                                                                           B. Scott Whipple,    OSB #983750
                                                                           Telephone    503-222-6004
                                                                           Of Attomeys     for Plaintiff    John H. Dossett




                                                                                                                 WHIPPLE LAW OFFICE, LLC.
Page 31   COMPLAINT     FOR DEFAMATION,   INJUNCTIVE                                                            1675 SW Marlow Ave., Suite 201
                                                                                                                      Portland, OR 97225
          RELIEF,  NEGLIGENCE,   AND INTENTIONAL                                                                         503.222.6004

          INTERFERENCE     WITH ECONOMIC    RELATIONS
